Exhibit 10.1 THIRD AMENDED AND RESTATED CREDIT AGREEMENT Among: FIFTH THIRD BANK , an Ohio banking corporation, as “ Lender ” and SUPERIOR UNIFORM GROUP, INC. , a Florida corporation as “ Borrower ” and EACH OTHER LOAN PARTY FROM TIME TO TIME PARTY HERETO Dated: March 8, 2016 Lender’s Legal Counsel: 101 East Kennedy Boulevard Suite 2800 Tampa, Florida 33602 Phone: (813) 229-7600 Attention: W. Kent Ihrig, Esq. THIRD AMENDED AND RESTATED CREDIT AGREEMENT THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (as amended, modified, restated, or supplemented at any time or from time to time, the “ Agreement ”) is made and entered into as of March 8, 2016, by and among Fifth Third Bank, an Ohio banking corporation (“ Lender ”), having an address of 201 East Kennedy Boulevard, 18th Floor, Tampa, Florida 33602, Superior Uniform Group, Inc., a Florida corporation (“ Borrower ”), and Borrower’s Wholly Owned Subsidiaries, Fashion Seal Corporation, a Nevada corporation (“ Fashion Seal ”), The Office Gurus, LLC, a Florida limited liability company (“
